Citation Nr: 0802479	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-36 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for the cause of the veteran's death, and if so, 
whether entitlement to service connection is warranted.  


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran had service with the Special Philippine Scouts 
from August 1946 to February 1949.  The appellant is his 
surviving spouse.  

The matter comes before the Board of Veterans Appeals (Board) 
on appeal from an April 2005 notice letter from the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO), which determined that new 
and material evidence had not been submitted to reopen the 
appellant's claim of service connection for cause of death. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In April 2004, the Board denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The Board also denied a motion for 
reconsideration in September 2004.

3.  Evidence received since the April 2004 denial by the 
Board is new and relates to an unestablished fact necessary 
to substantiate the claim.

4.  Competent evidence of a nexus between the veteran's 
service and the cause of his demise is not of record.  


CONCLUSIONS OF LAW

1.  The April 2004 Board decision that denied service 
connection for the veteran's cause of death is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1105 (2007).

2.  Evidence received since the April 2004 Board decision, 
which denied service connection for the cause of the 
veteran's death, is new and material; the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The cause of the veteran's death was not incurred in or 
aggravated by service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  When a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made 
and, if it is, whether it provides a new factual basis for 
allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1105.  

38 U.S.C.A. § 5108 provides that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the [Board] shall reopen the claim 
and review the former disposition of the claim."  
38 U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

In the April 2004 Board decision, the pertinent evidence of 
record consisted of the following: a death certificate issued 
by the Arayat, Pampanga, Office of the Civil Registrar 
showing that the cause of the veteran's demise was due to 
cardiorespiratory arrest and that the antecedent cause of 
death was hepatic carcinoma; an October 2001 certification of 
the veteran's death, as on file at the Arayat, Pampanga, 
Office of the Civil Registrar, listing the cause of the 
veteran's demise as hepatitis B; a statement from Dr. Emigdio 
C. Cruz, Sr. Memorial Hospital, Arayat, Pampanga, indicating 
treatment for liver cancer from August 1991 to September 
1991; treatment records from Jose B. Lingad Memorial General 
Hospital from September 1991 to October 1991 (indicating 
treatment for gallbladder stones); and a statement by the 
veteran's widow indicating that she believed that her 
husband's hepatic carcinoma was caused by his service.  

In the September 2002 rating decision, the AOJ denied the 
claim stating that the veteran's death was not shown by the 
evidence of record to have been caused by a disease incurred 
either in service or within the presumptive period following 
service.  The AOJ explained that although service medical 
records may have been destroyed in a fire at the National 
Personnel Records Center in 1973, there was no evidence that 
the veteran had received any treatment while in service for 
any disease, nor was the veteran service-connected for any 
disability while he was alive.  The supplemental statement of 
the case further indicated that the appellant did not furnish 
any information regarding treatment the veteran received 
while in service.  It also indicated that the hospital 
records submitted by the veteran did not establish service 
connection because these reports referred to treatment that 
was performed many years after discharge from service.  

In April 2004, the Board affirmed the RO's determination, 
finding that the cause of the veteran's demise was not 
service related.  The Board concluded that the death of the 
appellant's spouse was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  The appellant was 
notified of the Board's decision in April 2004, this decision 
included the appellant's appeal rights and she requested 
reconsideration by letter received at the Board in August 
2004.  The Board denied her motion for reconsideration in 
September 2004.  When the Board denied her motion for 
reconsideration, it also included notice of her appeal 
rights.  The appellant did not take any further appeal.  
Thus, the Board's April 2004 decision is final.  See 38 
U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1103.

However, the appellant has since submitted affidavits from 
various individuals.  These affidavits generally state that 
the veteran had various ailments in service that caused his 
hepatic carcinoma.  These letters are new, in that they are 
evidence suggesting that the veteran's hepatic carcinoma was 
caused by his ailments in service.  They are material, in 
that they relate to an unestablished fact necessary to 
establish the claim.  When the credibility of these letters 
is presumed, as required by Justus, the evidence is new and 
material, and the claim is deemed reopened.  




Service Connection

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death must be 
causally connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303.  That an injury or disease occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.

The law provides that where a veteran served ninety days or 
more of active military service, and certain chronic 
diseases, including heart disease, calculi of the gallbladder 
(or gallbladder stones) and malignant tumors become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After reviewing the entire evidence of record, the Board 
finds that service connection for the cause of the veteran's 
death is not warranted.  At the outset, the Board notes that 
prior to the veteran's demise, there is no evidence to 
suggest that service connection was in effect for any 
disability.  The veteran's widow, as well as other 
individuals who filed affidavits, also indicated that the 
veteran did not receive any benefits from the United States 
Government.  

Additionally, the competent, credible evidence of record 
fails to show that the cause of the veteran's death is 
service related, either on a direct or a presumptive basis.  
A review of the record reveals that there is no evidence of a 
cardiorespiratory disorder, hepatic carcinoma, or calculi of 
the gallbladder during service or for many years after 
service.  Although service medical records are not available 
for review, the post-service medical evidence is silent with 
respect to a cardiorespiratory disorder, hepatic carcinoma, 
or gallbladder stones until 1991.  

With regard to the cause of the veteran's death, the Board 
notes that the indicated cause of death as listed on the 
certificate of death is barely legible and is handwritten, as 
compared to the rest of the death certificate, which is 
typewritten.  The physician certifying the cause of death 
indicated that he did not treat the veteran at the time of 
his demise.  Additionally, the signature in block 26, 
indicating the preparer of the certificate of death, does not 
appear to match the printed name of the preparer.  The 
veteran's demise was in October 1991, the date that the 
certificate was obtained was March 1999.  Nonetheless, the 
report does not reference service or any event of service.

It is also noted that a document received in October 2001, 
which purports to certify the veteran's death, as on file 
with the Arayat, Pampanga, Republic of the Philippines Office 
of the Civil Registrar, indicates that the veteran's death 
was recorded in October 1991.  The document received in 
October 2001 indicates that the cause of the veteran's 
demise, as listed in the records of the Civil Registrar, was 
hepatitis B.  In spite of the discrepancies in the documents 
discussing the veteran's demise, service connection still is 
not warranted.  Again, the report makes no reference to 
service and tends to cast doubt upon the credibility of the 
documents.  It is also noted that the appellant has never 
contended that the cause of the veteran's demise was 
hepatitis B.  

The Board has carefully reviewed the other documentation in 
the claims file.  However, even when this documentation is 
considered, there is simply insufficient evidence to support 
a claim for service connection.  The earliest record of the 
veteran receiving treatment for his hepatic cancer is from 
August to September 1991.  This is over forty years after his 
service.  The veteran received treatment for gallstones from 
September to October 1991, again, over forty years after 
service.  Both treatments fall far outside the presumptive 
period set forth by 38 C.F.R. §§ 3.307 and 3.309.  This 
absence of treatment is evidence against in-service 
occurrence (directly or presumptively) and any continuity of 
symptomatology assertions.  It also weighs against the 
appellant's assertions of the cause of the veteran's death 
being service related.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

The appellant has submitted statements from two individuals: 
C.M. and J.S.  Both state that they were the veteran's 
comrade in arms and close friend.  These individuals indicate 
that the veteran suffered from abdominal pain, which caused 
his hepatic carcinoma which, in turn, caused his demise.  
Both these individuals also state that the veteran's 
abdominal pain was acquired in service.  The appellant has 
submitted statements, both from herself, and from other 
individuals, which indicate that the veteran's hepatic 
carcinoma was caused by service.  Specifically, the 
appellant, as well as individuals R.C. (the veteran's comrade 
in arms and a close friend), T.S. (the veteran's comrade in 
arms and a close friend), P.P. (the veteran's sibling), and 
F.A. (the veteran's sibling), have all submitted statements 
indicating that during service, the veteran suffered from 
heart disease, pulmonary tuberculosis, and abdominal pain.  
All of these individuals state that these diseases and 
ailments (which were acquired in service) caused the 
veteran's hepatic carcinoma which, in turn, caused his 
demise.  

The Board finds that the above-referenced statements are of 
little or no probative value.  The statements are wholly 
inconsistent with the objective evidence of record and more 
importantly, none of these individuals have been shown to be 
a medical professional.  Accordingly, they are not competent 
to report medical evidence of diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  As 
such, the evidence weighs against the appellant's claim in 
this regard as well.

As discussed above, there is inconsistent information 
regarding the veteran's demise in the claims file, both with 
regard to the cause of the veteran's demise, as well as 
discrepancies between a certification from the record 
regarding the veteran's death and the original death 
certificate.  

Regardless of the discrepancies, in spite of the appellant's 
assertions presented on appeal, service connection for the 
cause of the veteran's death is not warranted.  Service 
connection was not in effect for any disability prior to his 
demise and the cause of the veteran's death is in no way 
service-related. 

Accordingly, the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  Therefore, the 
claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).




Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the October 2004 VCAA letter and its attachment, 
the January 2005 letter and its attachment, and the June 2005 
letter.  In these letters, the AOJ informed the appellant 
that in order to substantiate a claim for service connection, 
the evidence needed to show what the veteran died from, that 
the veteran had a disease or injury in service, and that 
there is a relationship between the veteran's disease or 
injury and the veteran's demise.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The appellant has been apprised of the 
information necessary to reopen her claim in the October 2004 
and June 2005 VCAA letters.  

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her, by letter dated October 2004, that it had a 
duty to obtain any records held by any federal agency.  It 
also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The appellant was told to submit any evidence she 
had in support of her claim.  Therefore, the AOJ effectively 
informed the appellant of the four Pelegrini elements.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the records from two 
hospitals in the Philippines.  Service medical records were 
not obtained as this is a fire related case.  

In this regard, it is noted that the AOJ attempted to obtain 
the veteran's service medical records and, in September 2001, 
was notified by the National Personnel Records Center that 
the records had been destroyed by fire.  In addition, in 
December 1999, the appellant submitted a completed NA Form 
13055; however, she did not provide the specific information 
needed regarding treatment in service.  Upon consideration of 
the foregoing, a March 2004 Memorandum to the File from the 
AOJ reflects that all procedures to obtain the veteran's 
service medical records had been exhausted and that further 
attempts to obtain such records would be futile.  Because the 
records have been destroyed, it is reasonably certain that VA 
cannot obtain them.  

The Board is mindful that, in a case such as this, where 
service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it 
is unfortunate that the service medical records are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind.  The Board has 
carefully reviewed the objective evidence of record, the 
appellant's affidavits and her statements.  She has not 
identified further evidence not already of record.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist in developing the facts pertinent to her claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  For the reasons set forth 
above, the evidence is against the appellant's claim.

The appellant has submitted a document indicating that she 
was hospitalized due to pulmonary tuberculosis and pneumonia.  
Although the AOJ has not considered this evidence in a 
supplemental statement of the case, as this evidence is not 
pertinent to the issue on appeal, the Board finds that a 
supplemental statement of the case is not necessary.  See 
38 C.F.R. § 19.31.

VA has not obtained a medical opinion with regard to 
determining whether the veteran's cause of death was service 
connected.  As there is no competent evidence of any ailment 
prior to 1991, well outside the presumptive period set forth 
by 38 C.F.R. § 3.307, and there is no competent evidence 
linking it or the cause of the veteran's death to service, 
the Board finds that a medical opinion would not assist in 
adjudicating this claim.  VA is therefore not under an 
obligation to obtain a medical opinion with regard to this 
claim.  VA has fulfilled its duty to assist.  See 38 U.S.C.A. 
§ 5103A.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.

Service connection for cause of the veteran's death is 
denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


